Citation Nr: 9905029	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  92-22 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder and drug 
use.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran's claims for service 
connection for headaches, a back disability, a foot 
disability, an acquired psychiatric disability and drug use 
and denied entitlement to non-service-connected disability 
pension.

The case was remanded by the Board in August 1994 for 
additional development.  In a subsequent rating action in May 
1996, the RO continued the denials for the above-mentioned 
claims and also denied service connection for post-traumatic 
stress disorder.  

In a September 1996 decision, the Board denied the veteran's 
claims for service connection for headaches, a back 
disability, and a foot disability and remanded the claims 
seeking service connection for an acquired psychiatric 
disability including post-traumatic stress disorder and drug 
use and non-service-connected disability pension.  In August 
1997, the RO granted entitlement to pension benefits and 
continued the denial of service connection for a psychiatric 
disorder.

In April 1998, the Board referred the claims file for an 
independent medical expert's opinion.  The requested opinion 
was received in January 1999.  The veteran's representative 
was notified and provided a chance to respond.  The 
representative indicated in late January that there was no 
further evidence or argument to present, and the case is now 
ready for final consideration. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has now been obtained.

2.  The veteran does not currently have post-traumatic stress 
disorder.

3.  The veteran's current psychiatric disorders were either 
diagnosed many years after service and have not been causally 
related to his service or else they predated service and were 
not aggravated by such service.


CONCLUSION OF LAW

An acquired psychiatric disability, including post-traumatic 
stress disorder and drug use, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1153, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 4.9, 4.127 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim that is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background

The veteran's service medical records show that he was seen 
in July 1969 for complaints of headaches.  It was noted that 
he was extremely anxious and felt that he "can't take any 
more".  The impression was "anxiety reaction, doubt 
migraine headaches."  He was referred to the mental hygiene 
clinic.  In November 1969, he was seen at the mental hygiene 
clinic.  It was noted that the examiner doubted migraines too 
and would try Cafergot.  There is no other indication in the 
service medical records of any psychiatric treatment.  On 
discharge examination in June 1971, psychiatric examination 
was normal, and it was noted that there were no disqualifying 
mental or physical defects sufficient to warrant disposition 
through medical channels.  Service administrative records 
show the reason for the veteran's discharge in June 1971 was 
unsuitability due to character and behavior disorders.

Subsequent treatment records, both VA and private, show the 
veteran has a history of drug abuse.  Recent diagnoses 
include bipolar disorder, personality disorder, and post-
traumatic stress disorder.

A November 1983 letter from a private physician, John 
Stanford, M.D., stated that the veteran had been followed on 
an intermittent basis since 1970.  Until 1981, he had been 
seen primarily for upper respiratory illness and similar 
ailments.  The doctor stated that it should be noted, 
however, that as far back as May 1972, he had been put on 
Stelazine, a major tranquilizer, by a psychiatrist.  Since 
1981, he had been maintained more or less steadily on Valium 
for an anxiety neurosis. 

The report of a special VA psychiatric examination performed 
in March 1991 notes the veteran reported he served in Vietnam 
for 6 months, but that the record showed he was only there 
for only 3 1/2 weeks.  On mental status examination, the 
veteran denied any significant psychiatric symptoms.  He said 
he had never been treated or hospitalized for any psychiatric 
reasons and considered himself in to be in good emotional 
health.  Psychiatric examination found no significant acute 
disease, but there was some indication of personality 
disorder, with passive/aggressive/dependent features.  

At a personal hearing in April 1992, the veteran testified 
that he felt his March 1991 VA examination that diagnosed a 
personality disorder was inadequate and that the doctor 
performing the examination did not take enough time to 
evaluate him.  He also testified concerning his various 
physical problems and stated that he could not work.  When 
asked if he had ever received treatment for a nervous 
condition, he testified that he had gone into the hospital a 
couple of times where he had a family doctor giving him 
Valium and had gotten screwed up on that, but that he did not 
really remember.  He stated this was probably back in the 
1980s, but he did not remember.  He also described having 
problems with depression since service. 

VA hospitalization records show the veteran was hospitalized 
in January and February 1994 with diagnoses of bipolar 
disorder, rule out adult attention deficit hyperactivity 
disorder, and a history of polysubstance abuse.  Additional 
VA records show he was hospitalized in 1994 for treatment of 
substance abuse.      

Records from the Social Security Administration, dated in 
1994, show the veteran was awarded disability benefits.  
These records reflect that the veteran was found to have 
depressive syndrome, bipolar syndrome, substance addiction 
disorders, attention deficit disorder, and post-traumatic 
stress disorder, along with physical problems, primarily a 
back disability.    

The report of a special VA psychiatric examination in March 
1997 shows diagnoses of post-traumatic stress disorder, major 
depression, and periods of polysubstance abuse, currently in 
remission.  

In April 1998, the Board referred the veteran's claims file 
for an independent medical expert's opinion concerning the 
veteran's current correct diagnosis or diagnoses and the 
likelihood that any current psychiatric condition had its 
onset during the veteran's period of service or was otherwise 
related to service.  

A January 1999 letter was received from, James Randolph 
Hillard, M.D.,  a professor and chairman of the department of 
psychiatry at the University of Cincinnati College of 
Medicine.  Dr. Hillard stated that he had reviewed the 
records that were sent to him relating to the veteran's 
appeal for service connection disability for psychiatric 
indications.  Concerning the question of the correct 
psychiatric diagnosis or diagnoses for the veteran, Dr. 
Hillard noted that there were several different diagnoses 
given on VA examination and hospitalization reports.  He 
stated that it was clear that the veteran had suffered from 
polysubstance abuse including alcohol dependency, and had 
been actively abusing substances a substantial period of his 
life from age 15 onward, but that he had no data regarding 
whether this condition was currently in remission or not.  He 
further noted that the veteran currently met all the 
diagnostic criteria for anti-social personality disorder and 
discussed the criteria as they applied in the veteran's case.  
He also stated that the veteran probably met the criteria for 
borderline personality disorder and that this disorder and 
anti-social personality disorders were closely linked.  Dr. 
Hillard opined that the veteran's persistent substance abuse 
made it difficult to be certain of his diagnosis of bipolar 
disorder, but that his hospitalization in January and 
February 1994 seemed to support such a diagnosis for the 
veteran.  Concerning post-traumatic stress disorder, Dr. 
Hillard stated that he was skeptical about this diagnosis in 
the veteran because of the inconsistencies and history and 
admitted lying to gain admission to the hospital as 
documented in the chart.  He was also concerned that whereas 
the veteran gave a very clear history of post-traumatic 
stress disorder at the time of his admissions to the 
hospital, in none of the hospital admission records was he 
noted in the nursing notes as having talked about this during 
the course of the admission.  It was said that this was quite 
unusual, since he was in a VA hospital, which was used to 
dealing with such disorders, and given the stated severity of 
the symptoms that he was having, particularly in light of the 
lack of documentation that the alleged traumatic events 
occurred.  Dr. Hillard stated that he believed this diagnosis 
must be approached with extreme skepticism unless it was 
possible to find document external verification of the 
traumatic incidents described.  Finally, Dr. Hillard stated 
that the diagnosis of attention deficit disorder was made 
only during the January to February 1994 hospital admission 
when the veteran was apparently in a hypo-manic state and he 
would be skeptical of the diagnosis.

Dr. Hillard also addressed whether any of the veteran's 
psychiatric conditions had their onset during or were 
otherwise related to the veteran's period of military 
service.  The doctor stated that the veteran was abusing 
alcohol prior to his time in service and, thus, his 
polysubstance abuse predated service; that his anti-social 
personality disorder clearly predated service; and that his 
borderline personality disorder also predated service.  He 
said that the veteran's bipolar disorder appeared to have its 
onset after service since there was no evidence of this 
occurring in the service.  He further restated that he did 
not believe that the veteran actually suffered from post-
traumatic stress disorder or that the veteran suffered from 
attention deficit disorder and, if he did, it did not occur 
in service.


Analysis

The veteran is seeking service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder and drug use.  He maintains that he currently has 
post-traumatic stress disorder and other psychiatric 
disorders as a result of his military service.  He asserts 
that he began using drugs in Vietnam and that he has had 
problems with depression since his time in service. 

The law provides that service connection my be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Also, a 
psychosis will be presumed to have been incurred in service 
if it was manifested to a 10 percent degree of disability 
within one year of the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Mere 
congenital or developmental defects, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
However, it is not sufficient to show that a veteran 
currently has a disability.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1994). 

After considering the entire record, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
currently have post-traumatic stress disorder.  Rather, the 
evidence, including the medical opinion from Dr. Hillard, an 
independent psychiatric specialist, is more persuasive that 
he does not have post-traumatic stress disorder.  Also, the 
evidence of record does not show that the veteran has any 
other psychiatric disorders that are related to his period of 
service.  Although the evidence shows that the veteran 
currently has psychiatric disorders other than post-traumatic 
stress disorder, no medical or other competent evidence has 
been submitted to show that these disabilities are related to 
service or any incident thereof.

The veteran's service medical records show that he was seen 
during service for treatment of headaches and the impression 
was anxiety reaction.  He was discharged for unsuitability 
due to character and behavior disorders.  However, at the 
time of his discharge examination, psychiatric evaluation was 
normal.  While there is evidence to show that the veteran 
received treatment subsequent to service for anxiety and 
substance abuse, none of the VA and private treatment records 
show a diagnosis of a psychosis manifested to a 10 percent 
degree of disability within one year of the veteran's 
separation from service.  Thus, there is no basis to find 
that any of the veteran's current psychiatric disorders may 
be presumed to have been incurred in service.  The opinion of 
Dr. Hillard was that the veteran did not have post-traumatic 
stress disorder and that his other psychiatric problems were 
not related to his period of service. No medical opinion or 
other competent medical evidence to the contrary has been 
presented. The Board concludes that the preponderance of the 
evidence shows that the veteran's psychiatric problems either 
predated service, without aggravation therein, or were not 
diagnosed until many years after service and have not been 
related to his period of service.  

The veteran has maintained that he has post-traumatic stress 
disorder and other psychiatric disorders that are related to 
service.  However, as a lay person, he is not qualified to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions, as such matters require medical 
expertise.  Lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286 (1992).

In light of the above discussion, the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder and drug 
use, must be denied. 38 U.S.C.A. §§ 1101, 1110, 1112,; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.9, 4.127.  The 
Board has carefully reviewed the evidence of record, but does 
not find the evidence so evenly balanced that there is doubt 
on any material issue.  38 U.S.C.A. § 5107. 
 

ORDER

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder and drug 
use, is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

